         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

DEREK MORTLAND,

               Plaintiff,
v.                                                          Case No. 2:18-cv-01067-JFC

OMNI PITTSBURGH CORPORATION,

               Defendant.

  MEMORANDUM IN SUPPORT OF THE MOTION OF THE DEFENDANT OMNI
PITTSBURGH CORPORATION TO DISMISS THE AMENDED COMPLAINT OF THE
   PLAINTIFF DEREK MORTLAND PURSUANT TO FED. R. CIV. P. 12(b)(1) FOR
                 MOOTNESS AND LACK OF STANDING

       The defendant, Omni Pittsburgh Corporation (“Omni”), by counsel, submits the

following memorandum in support of its motion for the Court to dismiss, without prejudice, the

Amended Complaint of the Plaintiff, Derek Mortland, for lack of subject matter jurisdiction.

Specifically, Omni maintains that the complete, indefinite closure of the William Penn Hotel (the

public accommodation that is the subject of this suit under Title III of the Americans with

Disabilities Act (“ADA”)) has: (a) rendered Mortland’s requested relief moot; and (b) removed

Mortland’s standing to maintain this action.

I.     FACTS

       The attached statement submitted by Mr. Josh Heidenreich, the Vice-President of Omni

Hotels Management Corporation, Exhibit 1, shows the following facts:

       1.      Due to the COVID-19 pandemic’s impact on Omni’s business, the Omni William

Penn Hotel in Pittsburgh, Pennsylvania (“the Hotel”) has been closed indefinitely since March

23, 2020. The Hotel has not been open for business since that date. The Omni has no current

plans to open the Hotel. The Hotel remains closed indefinitely.




                                                1
         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 2 of 8




       2.      The Hotel’s closure is such that no member of the public is permitted to or is able

to use the Hotel or any of the various amenities, services, restaurants, bars, or any other public

accommodations on the premises of the Hotel.

       3.      Since March 23, 2020, Omni has monitored the market for viability to re-open the

Hotel. One factor in the re-opening analysis is the amount of future bookings at the Hotel.

Accordingly, even though the Hotel is closed with no plans to re-open, Omni continues to accept

future bookings at the Hotel to evaluate if and when the market will support the re-opening of the

Hotel. As of the present, the market has not demonstrated viability for the Hotel’s reopening.

Accordingly, bookings continue to be cancelled, and the Hotel remains closed indefinitely.

II.    ARGUMENT.

      A.     The Omni’s shutting down the William Penn indefinitely has rendered
Mortland’s case moot.

       Article III of the Constitution restricts the power of federal courts to Cases and

Controversies. Chafin v. Chafin, 568 U.S. 165, 171 (2013). “We may not decide questions that

cannot affect the rights of litigants in the case before us.” Id. at 172. A case “becomes moot only

when it is impossible for a court to grant any effectual relief whatever to the prevailing

party.” Id. (internal quotations and citation omitted). See also Knaak v. Wells Fargo Bank, N.A.

(In re Knaak), 2020 U.S. App. LEXIS 30733, *7 (3rd Cir. September 28, 2020)(same). “The

doctrine of mootness requires that an actual controversy must be extant at all stages of review,

not merely at the time the complaint is filed.” N.J. Tpk. Auth. v. Jersey Cent. Power & Light, 772

F.2d 25, 31 (3d Cir. 1985) (quoting Steffel v. Thompson, 415 U.S. 452, 459 n.10 (1974)).

       “A case may become moot if (1) the alleged violation has ceased, and there is no

reasonable expectation that it will recur, and (2) interim relief or events have completely and

irrevocably eradicated the effects of the alleged violation.” Finberg v. Sullivan, 658 F.2d 93, 97-

                                                  2
         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 3 of 8




98 (3d Cir. 1980) (en banc) (footnote omitted) (internal quotation marks omitted). See also

Norman-Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1274 (9th Cir.

1998) (citing United States v. Concentrated Phosphate Export Ass'n, 393 U.S. 199, 203, 89 S.

Ct. 361, 21 L. Ed. 2d 344 (1968); Lindquist v. Idaho State Bd. of Corrections, 776 F.2d 851, 854

(9th Cir. 1985)).

       In the ADA Title III context, in Kohler v. Southland Foods, Inc., 459 F. A'ppx 617, 618

(9th Cir. 2011), the Ninth Circuit affirmed the district court's grant of summary judgment to

defendants because the plaintiff's claim for prospective injunctive relief under the ADA

became moot once the restaurant at issue ceased operation. Id. at 618. Here, the William Penn is

now completely closed, has ceased operations, with no plans to reopen. Because the only remedy

Mortland seeks under Title III is injunctive relief, the permanent closure of the William Penn

renders that prospective relief moot. 42 U.S.C. § 12188; Kohler, 459 F. App'x at 618; Wander v.

Kaus, 304 F.3d 856, 858 (9th Cir. 2002) ("Damages are not recoverable under Title III of

the ADA—only injunctive relief is available for violations of Title III."); Bayer v. Neiman

Marcus Grp., Inc., 861 F.3d 853, 864 (9th Cir. 2017) ("A request for injunctive relief remains

live only so long as there is some present harm left to enjoin.") (quoting Taylor v. Resolution

Trust Corp., 56 F.3d 1497, 1502, 312 U.S. App. D.C. 427 (D.C. Cir. 1995)) (internal quotation

marks omitted). See also Rivera v. Crema Coffee Co. LLC, 438 F. Supp. 3d 1068, 1073-1074

(N.D. Ca. February 7, 2020)(dismissing Title III ADA claim as moot when structure at issue

“permanently closed with no plans to reopen”).

       Several other courts faced with an ADA Title III claim against a defendant who has

closed or become non-operational have dismissed the ADA claims as moot. See, e.g., Johnson v.

Baird Lands, Inc., 2020 U.S. Dist. LEXIS 35719, *10, 2020 WL 978629 (N.D. Ca. February 28,



                                                 3
         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 4 of 8




2020)(dismissing an ADA Title III case as moot when, inter alia, the restaurant with violations

was closed to the public and had ceased operations). See also Crochet v. Cal. Coll. of the Arts,

2020 U.S. Dist. LEXIS 62824 (N.D. Ca. April 9, 2020)(student’s ADA claim related to student

shuttle access mooted when shuttle shut down by the COVID pandemic indefinitely with no

fixed restart date). Johnson v. 162 Los Gatos-Saratoga Rd., LLC, 2019 U.S. Dist. LEXIS 111810

(N.D. Ca. 2019)(ADA Title III claim mooted when operations at the building ceased completely

and building was “gutted”); Elguezabal v. Palmetto Plaza 1 LLC, 2018 U.S. Dist. LEXIS

227847, *4 (C.D. Ca. 2018)(“Courts have specifically found ADA cases to be moot where

defendant place of public accommodation has closed with no plans to reopen.”); Martinez v. Del

Taco, 2006 U.S. Dist. LEXIS 5563, *3 (E.D. Ca. 2006) (“Having ceased operations, defendants

are not required to make structural changes to a site that no longer accommodates the public.

Plaintiff's ADA claim will therefore be dismissed.”).

       Here, Omni has closed the William Penn and has no plans to reopen it. It has been shut

down “indefinitely” and there is no “fixed date” to reopen to the public. Since the William Penn

shut down on March 23, 2020, the public has not been admitted to the hotel; nor is the hotel open

for the public to patronize. Because Mortland, as part of the public, is barred by the William

Penn’s closure from enjoying the hotel’s amenities, “there is [no] present harm left to enjoin.” It

can be no clearer that Mortland’s case for injunctive relief against the Omni has become moot.

       B.     The Omni’s shutting down the William Penn indefinitely compels the
conclusion that Mortland lacks standing to proceed with this suit.

       With the William Penn shut down, it is impossible for Mortland to return to the hotel and

use its amenities as a public accommodation. Yet, Mortland’s plans to return to the hotel are an

integral element to his having standing to pursue this claim.




                                                 4
         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 5 of 8




       This court has previously recognized three independent bases on which Mortland can

base standing in this ADA Tile III case: (1) the intent-to-return test; (2) the deterrent effect

doctrine; and (3) “tester” standing.

       Just two months ago, in Murphy v. Bob Cochran Motors, Inc., 2020 U.S. Dist. LEXIS

139887, *10-11 (W.D. Pa. August 4, 2020), this Court reviewed the requirement that an ADA

Title III plaintiff have an intent to return to the public accommodation at issue, under both the

intent-to-return and the deterrent effect standing tests.

               To assert a claim of disability discrimination under Title III, a
               plaintiff must allege[:] (1) discrimination on the basis of a disability;
               (2) in the full and equal enjoyment of goods, services, facilities,
               privileges, advantages or accommodations of any place of public
               accommodation; (3) by the public accommodation's owner, lessor
               or operator. Private plaintiffs . . . are not entitled to obtain monetary
               damages under Title III of the ADA; instead, only prospective
               injunctive relief is available. To establish standing in an action for
               injunctive relief, a plaintiff must show that he or she is likely to
               suffer future injury from the defendant's illegal conduct. Thus,
               past illegal conduct is insufficient to warrant injunctive relief unless
               it is accompanied by continuing, present adverse effects. Murphy
               can meet his burden of showing an imminent or future injury
               through one of two methods: the intent to return method or the
               deterrent effect doctrine.

Id. (emphasis added)(internal citations and quotations omitted).

       The intent-to-return test, by its very definition, requires Mortland to show that he has the

intent to return to the Omni. Likewise, the deterrent effect doctrine “requires [Mortland] to allege

a reasonable likelihood that he . . . would use the public accommodation if it were not for the

discrimination.” Id., at *14. It seems clear, as a matter of law, that since the Omni is currently

shut down with nothing but a remote, speculative expectation that it may open sometime in the

future, Mortland cannot establish standing under either of these two tests because it is legally

impossible to have an intent to return to use the facilities of a closed hotel.



                                                   5
         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 6 of 8




       Likewise, to establish “tester” standing, Mortland needs to have a legitimate expectation

that he will return to the Omni. This Court has recognized that “testers have standing to sue . . .

under Title III of the ADA [because] Title III provides remedies for any person subjected to

illegal disability discrimination.” See Heinzl v. Cracker Barrel Old Country Stores, Inc., 2016

U.S. Dist. LEXIS 58153, *65 (W.D. Pa. 2016).

               However, the fact that tester standing exists under Title III does not
               displace the general requirements of standing. Like any plaintiff, a
               tester must demonstrate that she has indeed suffered a cognizable
               injury in fact that will be redressed by the relief sought.

Colo. Cross-Disability Coalition v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211 (10th Cir.
2014)(internal citations and quotes omitted)(emphasis added).

       If Mortland, seeking standing as a tester, suffered an injury-in-fact due to his visit to the

William Penn, for which injury he seeks injunctive relief so that he may frequent the William

Penn in the future, that relief will not redress Mortland’s injury because the William Penn will no

longer be open for him to patronize.

       To conclude, every standing theory that would allow Mortland to proceed with his case

requires that Mortland have a concrete, particularized intent to patronize the William Penn in the

future. It is legally impossible for him to form that intent if the William Penn is closed

indefinitely. Therefore, while generally “Article III standing is determined as of

the time a complaint is filed[,]” Heinzl, 2016 U.S. Dist. LEXIS 58153 at *52, in this case it has

become a legal impossibility for the relief Mortland seeks to redress his claimed injury in fact.

Mortland has no standing to seek ADA modifications to a closed hotel, as a closed hotel has

ceased to become a “public accommodation.” The Court must, therefore, dismiss his case for

lack of standing.




                                                  6
         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 7 of 8




III.   CONCLUSION AND RELIEF SOUGHT

       Effective March 23, 2020, Omni has closed the William Penn Hotel to the public. The

public is barred from accessing the William Penn, and Omni currently has no plans to reopen the

hotel. In other words, the William Penn has ceased to be a public accommodation. Therefore,

Mortland’s suit has become moot, and Mortland, who can have no plans to revisit a closed hotel,

has lost standing to maintain this action. Mootness and lack of standing are each adequate and

independent grounds for dismissing this case, and Omni moves for that relief.

                                             OMNI PITTSBURGH CORPORATION


/s/ Matthew M. Cianflone
Matthew M. Cianflone, Esq. #309468
Flynn Wirkus Young, P.C.
400 Crown Colony Drive Suite 601
Quincy, MA 02169
mcianflone@flynnwirkus.com
(617) 773-5500: Telephone
(617) 773-5510: Facsimile
Counsel for Defendant


/s/ Michael L. Donner, Sr.
C. Stephen Setliff, Esq.
Michael L. Donner, Sr., Esq.
Setliff Law, P.C.
4940 Dominion Boulevard
Glen Allen, VA 23060
(804) 377-1260 (main number)
(804) 377-1280 (facsimile)
mdonner@setlifflaw.com
Counsel for Defendant Pro Hac Vice




                                                7
         Case 2:18-cv-01067-JFC Document 109 Filed 10/20/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I certify that on October 20, 2020, I filed the forgoing pleading using the Court’s ECF
system, which caused a NEF to be served by email on all counsel of record, including counsel
for the plaintiff.


                                    /s/ Matthew M. Cianflone




                                                8
